DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. (USP 3,505,243).
Regarding claims 1, 4-5, 9-10, 13 
Stenberg teaches ammonia-base spent sulfite liquor (i.e. crude ammonium lignosulfate solution) which is concentrated to 41.3 % and mixed with sodium sulfite (which will form an amount of sodium hydroxide in solution, i.e. a strong base) and 
Steinberg teaches that the ferric sulfate is used in an amount equivalent to 20.0% iron based on the digested liquor solids (example 13). This amount is within the claimed range(s). It is noted that the MW of ferric sulfate is 399.88 g/mol. In converting 0.6 mol/kg equals 240 g/kg, or approximately 24 %.
It is noted that to reduce the temperature from 1340 C to 80 C requires cooling.
Steinberg teaches many examples where each one has the sugar content reduced below 10 % (Table I), making this limitation on the reduction of the sugar content obvious.
Regarding claim 8
It is noted that the MW of ferric sulfate is 399.88 g/mol. In converting 0.4 mol/kg equals 240 g/kg, or approximately 16 %. Additionally, the claim uses the term “about” which allows for leeway, and the 20 % ferric sulfate of the reference is seen to read on or make obvious the claimed about 16 %. 
In the alternative, the amounts are not so far apart that the skilled artisan would expect a difference in properties, whereas a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claims 11-12

As the heating is not carried out under vacuum, the heating would be conducted under pressure.
Steinberg teaches the digestion is carried out for 30 minutes (example 3).
As to the pH Stenberg is silent as to the pH of example 13, but does teach other examples where the starting pH of the spent sulfite liquor and the sodium sulfite is 7.8 (example 3), making the limitation of the pH being about 7 or more obvious. 
Regarding claim 15
The limitations of the claim such as being storage stable, with reduced air entrainment and set retardation when used in concrete, are properties of the composition and method of making. Further, as the reference anticipates or makes obvious the methods and materials as taught instantly, it is expected to have the same properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Response to Arguments
	Applicants argue against the 112 rejection. 
The amendments to the claims overcome the 112 rejections and they have been withdrawn.


	Applicants argue that the amount of ferric sulfate of the invention (i.e., 0.005 to 0.6 mol/kg) is about an order of magnitude less than that of Steinberg. This is not persuasive as 0.6 mol/kg of ferric sulfate equates to about 240 g ferric sulfate per kg, which is about 24 %, and is actually higher than the amount taught by Stenberg. Therefore, the amount of Steinberg is well within the claimed range.
	Applicants argue allege unexpected results. This is not persuasive and the data shown does not demonstrate new or unexpected results. 
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734